Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to applicant’s response/amendment received on 2/22/21 and an interview on 3/1/21.

Examiner Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

The following changes were authorized by Michael Dryja in a telephone interview on 3/1/21.

Please cancel claim 8 and amend the claims 1, 7, 9 and 14-15 as follows:
--
1.	(currently amended)  A method comprising:
assigning a traceability identifier to a data element, wherein the traceability identifier comprises a plurality of identifier segments, including a data collection policy identifier;
receiving a request for the data element to be included in an analytics report;

in response to determining that the data element is permitted to be included in the analytics report, providing the data element for use in the analytics report, and updating the traceability identifier with a new identifier segment, wherein the new identifier segment comprises a report identifier associated with the analytics report;	generating the analytics report including the provided data element; and	performing an action using the generated analytics report.

7.	(currently amended)  The method of claim 1, further comprising:
	performing a transformation step on the data element; and
	updating the traceability identifier with a second new identifier segment wherein the second new identifier segment comprises a processing identifier associated with a data processing step.

9.	(currently amended)  The method of claim [[7]] 1, wherein the report identifier associated with the analytics report comprises a processing step identifier and at least one processing step result identifier.

14.	(currently amended)  A non-transitory machine readable medium storing instructions executable by a processor to: 
assign a traceability identifier to a data element, wherein the traceability identifier comprises a plurality of identifier segments, including a data collection policy identifier;	receive a request for the data element to be included in an analytics report;

in response to determining that the data element is permitted to be included in the analytics report, provide the data element for use in the analytics report, and update the traceability identifier with a new identifier segment, wherein the new identifier segment comprises a report identifier associated with the analytics report;	generate the analytics report including the provided data element; and	perform an action using the generated analytics report.
 
15.	(previously presented)  A system comprising:
	a processor; and
	a memory storing instructions executable by the processor to:
		assign a traceability identifier to a data element, wherein the traceability identifier comprises a plurality of identifier segments, including a data collection policy identifier;
		receive a request for the data element to be included in an analytics report;
	determine, according to the traceability identifier, whether the data element is permitted to be included in the analytics report, including determining whether the analytics report complies with a requirement of a data collection policy associated with the data collection policy identifier; 
	in response to determining that the data element is permitted to be included in the analytics report, provide the data element for use in the analytics report, and update the traceability identifier with a new identifier segment, wherein the new identifier segment comprises a report identifier associated with the analytics report;


--
Allowed Claims
In light of applicant’s arguments/amendments and the examiner amendment authorized by applicant’s representative claims 1-3, 6-7 and 9-22 are allowed.

In particular, in view of applicant’s argument and upon additional reviewing applicant’s specification as well additional consideration of the claims within the context of the specification, the examiner asserted that the 101 rejection as pertaining to the currently amended claims would be overreaching.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached from Monday through Thursday from 9:00 until 5:00, and every other Friday from 9:00 until 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-3839. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433